Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (11/23/2021) has been entered. 

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            Acknowledgements

3.       The undersigned thanks Applicant representative for the new list of amendments provided, and for the clearly stated remarks and observations.

3.1.	 Upon new entry, claims (21 -35) remain pending for examination, of which (21, 28, and 35) being the three (3) amended parallel running independent claims on record. Claims (26 and 33) were previously cancelled.

           Response to Arguments

4.	Applicant's arguments received on (11/23/2021) have been fully considered but they're not persuasive, in view of the new amendments provided, new ground of rejection and for the following reasons;

4.1.	Examiner considers that Applicant merely reveals the fundamentals principles of his invention, also directed to a codec ecosystem that implements CU/PU/TU partitioning, and “merge candidate list” construction techniques, *in accordance with the codec standard, that for the most part were part of the common knowledge, way before the invention was filed. 

4.2.	Examiner still considers that no allowable subject matter has been yet identified, nor does the claim recites any innovative methodology that would differentiate from the common knowledge, the standard codec papers, and the PA presented on record. 

4.3.	As a matter of claim interpretation, the Office gives the claims their broadest reasonable interpretation consistent with the specification; See “In re Morris,” 127 F.3d 1048, 1054 (Fed. Cir. 1997); and see "In re Am. Acad. Of Sci. Tech Ctr.”, 367 F.3d 1359, 1369 (Fed. Cir. 2004); …and while the Office interprets the presented claims broadly but reasonably in light of the specification, we nonetheless must not import limitations from the specification into the claims. See also “Phillips v. A WH Corp.”, 415 F.3d 1303, 1323 (Fed. Cir. 2005). 

4.4.	Regarding Applicant arguments/remarks; 

4.4.1.	Applicant argues that the combination of PA on record fails to disclose [constructing a merge candidate list for the coding unit CU; (page 8)]; the undersigned disagrees because under the broadest reasonable interpretation (BRI) consistent with the instant specification and the common knowledge of one of ordinary skill in the art, at least Wang in details teaches plurality of merge list constructions for CU/PU, and any combination thereof, as shown in Fig. 

4.4.3.	With respect to the specific mapping of the newly amended features/limitations in the claims, please refer to Claim rejection section (6) for details.

4.5.    Finally the Office considers Applicant's arguments not persuasive, as applied rejection
on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such structure/methodology performs the same identical functions in substantially the same way, able to produce the same identical results. 
_ See [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. 
_ See Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] …identical function specified in the claim in substantially the same way.

         Claim rejection

 35 USC § 103 rejection

6.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (21 -25, 27 -32, and 34 -35) are rejected under 35 U.S.C. 103 as being unpatentable over Kim; et al. (“CU-based parallel merge mode”; hereafter “Kim”) in view of Wang; et al (US 9,736,489; hereafter “Wang”). 
 
Claim 21. (Currently Amended) Kim discloses the invention substantially as claimed - A method of decoding a video, the method comprising: (e.g. block CU/PU partition structure, in accordance with the HEVC and legacy standards; [pag. 1697-1698]; wherein PU is derived and specified for each PU [page 1701; chapter. C]). Kim further discloses the use of geometric, symmetric and asymmetric split techniques, Figs. (1 and 5), [Kim]); 
Kim specifically teaches - determining a partitioning shape of a coding unit determined to be geometrically partitioned from among a plurality of partitioning shape candidates, (e.g. see including the use of geometric, symmetric and asymmetric split techniques, as shown in Figs. (1 and 5), [Kim]);
the plurality of partitioning shape candidates comprising an asymmetrically divided shape; (e.g. plurality of split shapes in Fig. 5, supported by AVC/HEVC; [pag. 1701]);
Given the teachings of Kim as a whole, and under the obvious assumption and purpose of his papers, specifically directed to partition implementation techniques, it is note that Kim fails to disclose the well-known (also defined by the standard) “merge candidate list” technique.
	For the purpose of further examination and in the same filed of endeavor, Wang teaches a similar codec ecosystem (Figs 1 -3) that employs CU and PU geometric partitioning and merge candidate list construction techniques, [Wang; 15: 45],
Wang further discloses the use of independent and/or combined merge lists for CU and PU, as shown in at least Figs. (12, 13), and the advantage of the case when sharing a single list is implemented; [Wang; Col. 29-30], allowing parallelism and codec efficiency in the process; [Wang; 29: 45].
	More specifically, Wang discloses plurality of merge list implementations involving the CU and PU, as - determining a first merge candidate (e.g. see first list for CU in [Wang; Col. 31: 45]. and a second merge candidate from the merge candidate list for the coding unit, (e.g. see list in [Wang; Col. 34: 07]); wherein the first merge candidate is different from the second merge candidate; (e.g. see merge lists differentiation; [Wang; Col. 31 -34]);
and decoding the coding unit by applying the first merge candidate and the second merge candidate to the coding unit based on the partitioning shape of the coding unit; (e.g. see encoding and decoding technique of the same in Fig. 2 and 3; [Wang; Col. 20]);
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Kim with the codec system of Wang, in order to provide coding efficiency, by improving the candidate list construction and parallelism execution; [Wang; Summary].)  

Claim 22. (Previously Presented) Kim/Wang discloses - The method of claim 21, wherein whether to geometrically partition a coding unit is determined based on a flag representing whether or not the coding unit is geometrically partitioned; (e.g. see syntax/flag split_flag, Table II), signaling the tree structure of Figs. (2 and 5), signaled in the SPS; [Kim]). 

Claim 23. (Previously Presented) Kim/Wang discloses - The method of claim 22, wherein the flag representing whether or not the coding unit is geometrically partitioned is determined based on coding parameters of the coding unit; (e.g. see syntax/flag (“split_flag”, Table II), signaling the tree structure of Figs. (2 and 5), signaled in the SPS syntax; [Kim]).

Claim 24. (Previously Presented) Kim/Wang discloses - The method of claim 21, wherein the partitioning shape is determined based on an index representing a partitioning shape of the coding unit; (e.g. see syntax/flag (“split_flag”, Table II), signaling the codec tree structure of Figs. (2 and 5), also signaled in the SPS syntax; [Kim]).

Claim 25. (Previously Presented) Kim/Wang discloses - The method of claim 24, wherein a partition direction and a partition distance of the coding unit is derived from the index representing the partitioning shape of the coding unit; (e.g. see distance and direction of the CU partitioning in at least Fig. 2; [Kim]).  

Claim 26. (Canceled)  

Claim 27. (Previously Presented) Kim/Wang discloses - The method of claim 21, wherein the first merge candidate and the second merge candidate are determined based on first merge index information and second merge index information of the coding unit; (e.g. see two lists. for CU and PU respectively; [Wang; Col. 31 -34; 34: 17]).  
 
Claim 28. (Currently Amended) Kim/Wang discloses - A method of encoding a video, the method comprising:
determining a partition shape of a coding unit determined to be geometrically partitioned from among a plurality of partitioning shape candidates, the plurality of partitioning shape candidates comprising an asymmetrically divided shape; 
constructing a merge candidate list for the coding unit; determining a first merge candidate and a second merge candidate from the merge candidate list for the coding unit,
wherein the first merge candidate is different from the second merge candidate; and
encoding the coding unit by applying the first merge candidate and the second merge candidate to the coding unit based on the partitioning shape of the coding unit. (Current lists all the same elements as recite in Claim (21) above, but in “encoder form” rather than and is/are therefore rejected on the same premise.)  

Claim 29. (Previously Presented) Kim/Wang discloses - The method of claim 28, wherein whether to geometrically partition a coding unit is determined based on a flag representing whether or not the coding unit is geometrically partitioned. (The same rationale and motivation apply as given for the claim 22).   

Claim 30. (Previously Presented) Kim/Wang discloses - The method of claim 29, wherein the flag representing whether or not the coding unit is geometrically partitioned is determined based on coding parameters of the coding unit. (The same rationale and motivation apply as given for the claim 23).

Claim 31. (Previously Presented) Kim/Wang discloses - The method of claim 28, wherein an index representing a partitioning shape of the coding unit is encoded based on the partitioning shape. (The same rationale and motivation apply as given for the claim 24). 

Claim 32. (Previously Presented) Kim/Wang discloses - The method of claim 21, wherein the index representing the partitioning shape of the coding unit represents a partition direction and a partition distance of the coding unit. (The same rationale and motivation apply as given for the claim 25).   

Claim 33. (Canceled).  

Claim 34. (Previously Presented) Kim/Wang discloses - The method of claim 28, wherein first merge index information and second merge index information of the coding unit is generated by encoding the first merge candidate and the second merge candidate. (The same rationale and motivation apply as given for the claim 27).   

Claim 35. (Currently Amended) Kim/Wang discloses - A computer readable recording medium storing a bitstream generated by a video encoding method, wherein the bitstream includes encoded video data, and wherein the encoding method includes: 4022128.0114
determining a partitioning shape of a coding unit determined to be geometrically partitioned from among a plurality of partitioning shape candidates, the plurality of partitioning shape candidates comprising an asymmetrically divided shape; 
constructing a merge candidate list for the coding unit; 
determining a first merge candidate and a second merge candidate from the merge candidate list for the coding unit, 
wherein the first merge candidate is different from the second merge candidate; and
encoding the coding unit by applying the first merge candidate and the second merge candidate to the coding unit based on the partitioning shape of the coding unit. (Current lists all the same elements as recite in Claims (21 and 28) above, but in “CRM form” rather than “Codec method form”, and is/are therefore rejected on the same premise.) 

                  Examiner’s Notes

7.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

                Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

8.1. Patent documentation

US 9,313,494 B2		Zheng; et al.		H04N19/11; H04N19/436; H04N19/577; 
US 9,736,489 B2		Wang; et al.		H04N19/176; H04N19/174; H04N19/105; 
US 9,826,244 B2		Seregin; et al.		H04N19/52; H04N19/33; 
US 10,715,811 B2		Kim; et al.		H04N19/198; H04N19/96; H04N19/137; 
US 20200322628 A1		Lee; et al.		H04N19/109; H04N19/52; H04N19/176; 

8.2. Non-Patent documentation:

_ CU-based Merge Candidate List Construction; Kim - 2011
_ Fast encoding algorithms for geometry-adapt block partitioning; Bordes – 2011.
_ Block partitioning structure in HEVC standard; Kim – 2012.

    Conclusions

10.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number 

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.